Title: To John Adams from Benjamin Franklin, 31 March 1782
From: Franklin, Benjamin
To: Adams, John



Passy, March 31. 1782
Sir

I received yours of the 10th Instant, and am of Opinion with you, that the English will evacuate New York and Charlestown, as the Troops there, after the late Resolutions of Parliament, must be useless, and are necessary to defend their remaining Islands where they have not at present more than 3000 Men. The Prudence of this Operation is so obvious, that I think they can hardly miss it: otherwise I own that, considering their Conduct for several Years past, it is not reasoning, consequentially, to conclude they will do a thing because the doing it is required by Common Sense.
Yours of the 26th. is just come to hand. I thank you for the Communication of Digges’s Message. He has also sent me a long Letter, with two from Mr Hartley. I shall see Mr. de Vergennes to-morrow, and will acquaint you with every thing material that passes on the Subject. But the Ministry by whom Digges pretends to be sent being changed, we shall, by waiting a little, see what Tone will be taken by their Successors. You shall have a Copy of the Instructions by the next Courier. I congratulate you cordially on the Progress you have made among those slow People. Slow, however, as they are, Mr Jay finds his much slower. By an American who goes in about Ten Days to Holland, I shall send you a Packet of Correspondence with Mr Hartley, tho’ it amounts to little.

With great Esteem I have the honour to be Your Excellency’s most obedient & most humble Servant
B Franklin

